Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement light generator, reference light generator, interference light generator, a processor in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiya (PGPub 2017/0209037) (Sumiya).
	Regarding Claim 1, Sumiya discloses an optical coherence tomographic (Fig. 1) device comprising: 
a light source (101); 
a measurement light generator (112, 114, 115, & 116) configured to generate measurement light by using light from the light source and to generate reflected light from a target region in a scattering sample by irradiating the target region with the measurement light; 
150, 119b, 120, 122, 123, 124, & 125) configured to generate reference light by using the light from the light source; 
an interference light generator (128) configured to generate interference light by combining the reflected light from the target region generated in the measurement light generator and the reference light generated in the reference light generator; 
an interference light detector (141) configured to detect the interference light generated in the interference light generator and to generate interference signals by converting the interference light; 
a processor (144); and 
a memory (Paragraph 191) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the optical coherence tomographic device to execute: 
acquiring a plurality of tomographic images for a same cross section in the target region in time series from the interference signals generated in the interference light detector (Paragraph 72); 
calculating an entropy (Paragraph 73) of the generated interference signals based on the plurality of tomographic images acquired in time series. As Sumiya discloses the motion contrast is a pixel by pixel variance in intensity over several images (Paragraph 105) this is applicant’s entropy; and 
specifying a dynamic part in the tomographic images based on the calculated entropy of the generated interference signals (Fig. 8, Paragraph 128). By creating the motion contrast image the processor specifies the dynamic part. 
Claim 2, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the computer-readable instructions. when executed by the processor, further cause the optical coherence tomographic device to execute: 
calculating an entropy of noise component in the generated interference signals based on the plurality of tomographic images acquired in time series (Paragraph 107); and 
correcting the entropy of the generated interference signals by subtracting the entropy of noise component from the entropy of the generated interference signals (Paragraph 108). 
	Regarding Claim 3, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the computer-readable instructions, when executed by the processor, further cause the optical coherence tomographic device to execute:
acquiring a plurality of tomographic images for each of a plurality of cross sections in the target region in time series; and 
generating specified tomographic images respectively for the plurality of cross sections by executing the calculating of the entropy of the generated interference signals and the specifying of the dynamic part to each of the plurality of cross sections, each of the specified tomographic images specifying the dynamic part in corresponding one of the plurality of cross sections (Fig. 8, Paragraph 130). As can be seen what is displayed is an image at a specified depth (by the slider 405a) and as the user moves the slider the image changes to be the cross section at that specific depth. This meets the applicant’s limitations. 
Claim 4, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the computer-readable instructions, when executed by the processor, further cause the optical coherence tomographic device to execute:
 generating a front image of the target region by using three-dimensional image data obtained by superimposing the specified tomographic images (Paragraph 81, surface image).

	Regarding Claim 5, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the computer-readable instructions, when executed by the processor, further cause the optical coherence tomographic device to execute:
acquiring a plurality of tomographic images (each A-scan or B-scan that makes up the images captured for the area) for each of a plurality of cross sections in the target region in time series; and 
generating specified tomographic images respectively for the plurality of cross sections by executing the calculating of the entropy of the generated interference signals and the specifying of the dynamic part to each of the plurality of cross sections, each of the specified tomographic images specifying the dynamic part in corresponding one of the plurality of cross sections (Fig. 8, Paragraph 130). As can be seen what is displayed is an image at a specified depth (by the slider 405a) and as the user moves the slider the image changes to be the cross section at that specific depth. This meets the applicant’s limitations.
Claim 6, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the computer-readable instructions, when executed by the processor, further cause the optical coherence tomographic device to execute: 
generating a front image of the target region by using three-dimensional image data obtained by superimposing the specified tomographic images (Paragraph 81, surface image).
	Regarding Claim 7, Sumiya discloses the aforementioned. Further, Sumiya discloses wherein the target region comprises a blood vessel, and the dynamic part is the blood vessel (see fig. 8).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jonathon Cook/
AU:2886
March 21st, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886